Title: To James Madison from Robert Pleasants, 8 August 1791
From: Pleasants, Robert
To: Madison, James


Respected Friend.
Virginia Curles 8 mo. 8. 1791
I wrote thee of the 6th. of the 6th. month last, requesting (on behalf of the humane society lately established here) thy favor and assistance, in presenting, and promoting a Memorial to Congress on the subject of the Slave-trade; and also a Memorial from the last Yearly Meeting of our Friends in this State, respecting the Militia Bill under consideration of Congress. And altho I have received no answer from thee respecting thy willingness to present those Memorials to the House at their Next Meeting, I conclude such silence is not the effect of unwillingness to comply with those requests, but rather of thy absence on thy late Northern Journey; and therefore have concluded to send forward the Memorials, to the care of my Friend James Pemberton, with a request, that he will wait on thee at thy return to Philadelphia; and in case thou should have no objection, to put them into thy hand; which I trust thou hast not, inasmuch as the One is intended to promote humanity, and the Other liberty of Conscience, Subjects so important, that relate both to the present and future happiness of mankind, that I can but hope thou wilt be a willing, as well as able advocate, in promoting both the One and the Other. I remain with respect Thy Sincere Friend.
Robert Pleasants
